Citation Nr: 1747350	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  10-41 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for multiple fibrolipomata.

4.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently rated as 50 percent disabling prior to January 31, 2017, and 70 percent disabling thereafter. 

5.  Entitlement to a higher initial rating for diabetes mellitus, Type II, currently rated as 20 percent disabling.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from June 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on
appeal from a May 2009 rating decision of the Department of Veterans Affairs
(VA) Regional Office (RO) in Reno, Nevada. 

In August 2011, the Veteran testified at a videoconference hearing before the Board.  A hearing transcript is of record.

In January 2012, the Board granted service connection for a left knee scar and denied service connection for left knee varus deformities and degenerative joint disease and an increased rating for tinnitus.  The Board remanded the additional issues for further development.  

In April 2017, the RO granted service connection for bilateral hearing loss.  As this rating action is a complete grant of the benefit sought, it is no longer on appeal.  The RO also granted a 70 percent rating for PTSD effective January 31, 2017.  As higher schedular ratings are available, the PTSD claim remains on appeal.  

The Board notes that the Veteran filed a May 2017 notice of disagreement (NOD) with respect to the April 2017 rating decision.  The Board will defer action at this juncture since the RO is continuing to develop these claims.  

The issue of service connection for fibrolipomata is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence weighs against a nexus between the Veteran's current lumbar spine disability and his active military service.

2.  The evidence weighs against a nexus between the Veteran's current right knee disability and his active military service.

3.  The evidence is at least evenly balanced as to whether, throughout the pendency of the claim, service-connected PTSD has been productive of occupational and social impairment which more nearly approximates deficiencies in most areas, including work, social relations, and mood, but has not more nearly approximated total social and occupational impairment.

4.  Diabetes mellitus has not required a regulation of activity.

5.  The Veteran's service-connected PTSD is rated as 70 percent disabling; diabetes is 20 percent; peripheral neuropathy is 20 percent for each lower extremity; tinnitus is 10 percent; left knee scar is 10 percent; and bilateral hearing loss is noncompensable.  His combined disability rating is 90 percent.

6.  The evidence is at least evenly balanced as to whether the Veteran's service-connected disabilities, in and of themselves, preclude gainful employment.





CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for an initial 70 percent rating, but no higher, prior to January 31, 2017, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.10, 4.21, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

4.  The criteria for an initial rating in excess of 20 percent for service-connected diabetes mellitus, Type II have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.119, DC 7913 (2016).

5.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.16 (2016).


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

I.  Duty to notify and assist

The TDIU claim is fully resolved in the Veteran's favor.  The duty to notify and assist with respect to this claim is moot.  See August 2017 Informal Hearing Presentation (objecting to current VA TDIU medical opinions).

VA's duty to notify was satisfied by June 2008 and March 2011 letters.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Neither the Veteran, nor his representative, asserts prejudice from any notification deficiency.  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board").

Next, VA has a duty to assist in developing claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The record includes service treatment records (STRs), VA and private treatment records, Social Security Administration (SSA) records, and January and April 2017 VA examinations and medical opinions concerning the claims decided herein.  Numerous statements from the Veteran are also of record.  The VA medical opinions provide adequate supporting rationales based upon VA clinicians' review of the medical history, clinical interview and physical examination.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).  

The Board notes that the January 2017 VA right knee medical opinion does not address the Veteran's secondary service connection contention.  In this case, there is no persuasive evidence of a secondary nexus.  This issue involves two anatomically separate body parts, the right knee joint and left knee scar.  The evidence of a nexus is limited to the Veteran's generalized lay statement without any clinical findings suggesting right knee overcompensation.  A remand to obtain an additional opinion on this issue would raise no reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d); Id.; see also Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).  

The record is in substantial compliance with the January 2012 remand for the claims decided herein.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The RO provided the Veteran an opportunity to submit additional evidence and took appropriate action based upon his response.  Appropriate VA examinations and medical opinions have been obtained.  The AOJ readjudicated the issues in the April 2017 supplemental statement of the case.

In sum, the Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the claims decided herein.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Service connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish service connection, a Veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases, including arthritis or degenerative disc disease, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, service department records establish that the Veteran served in combat in the Republic of Vietnam.  His reports of injury consistent with the circumstances, conditions, or hardships of such service are conceded as in-service events.  38 U.S.C.A. § 1154(b).

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2016). Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Under 38 C.F.R. § 3.310(b), VA will not concede aggravation unless the baseline level of severity of the non-service connected disease is established by medical evidence.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

(A) Lumbar spine

Service treatment records (STRs) include the May 1970 physical examination and medical history report.  The physical examination did not reveal any clinical abnormality.  In his medical history, the Veteran reported having back pain that was sometimes strong, but not frequent.  

September 2002 private medical records showed that the Veteran reported chronic back pain since the 1970s.  

July 2004 private magnetic resonance imaging (MRI) study confirmed degenerative disc disease and degenerative changes at L4-5 and L5-S1 facet joints.  

September 2005 private medical records included two separate reports that the Veteran dated his back pain to 1978.  At that time he underwent a decompression laminectomy.  

September 2007 SSA physical examination reflected that the Veteran's back pain began in 1980.  

In April 2008, the Veteran reported that he had back pain since service and the initial significant episode occurred in the early 1970s.  

In December 2008, the Veteran stated that he injured his back during combat service.  He also fell from a guard tower.  He had his first significant back pain episode shortly after service and had surgery in 2005.  

April 2009 VA primary care records included reports that the Veteran had back pain for the past 30 years.  Briefly, the Board notes that the VA primary care records through 2017 include continued reports and treatment for low back pain.  

In March 2010, the Veteran reported diving for cover with hard landings during combat.  He also fell off of a guard tower.  He had several other falls where he hit his back.  He reported having medical treatment for back pain in 1971 or so.  

At the August 2011 hearing, the Veteran reported having back trauma on many occasions.  In particular, he had a significant fall from a ladder where he distinctly remembered having back pain that lasted several weeks.  Since then, he had developed chronic back pain that failed multiple medical interventions.   

In an August 2011 statement, the Veteran provided a statement regarding his back disability that generally reiterated his hearing testimony and reported unemployability due to it. 

In January 2017, the Veteran was afforded a VA examination.  The examiner listed a diagnosis of lumbar stenosis and disc herniation with left lower extremity radiculopathy and status post decompression laminectomy with discectomy with 2005 onsets.  The examiner noted the reports of back pain in STRs and subsequent medical records.  She additionally noted his reports of falling an estimated 20 to 25 feet from a guard tower and landing on his back and diving for cover.  The Veteran reported progressive back pain since service.  He sought medical treatment in 1972 without any diagnosis.  He described having bulging disc episodes that took a long time to diagnosis since the lumbar disc would return to its normal place.  He was formally diagnosed with a bulging disc in 2000 and underwent surgery in 2005.  The examiner conducted a complete physical examination of the lumbar spine and reviewed imaging studies.  She furnished a negative medical opinion.  She cited the reports of occasional back pain in service, but immediate return to duty and negative clinical findings at separation as not constituting clear evidence of a back condition.  She also cited the Veteran's post service active labor history.  She further observed that there were two reports of back pain beginning in 1978 or 1980.  Based on these considerations, she believed the etiology for the current back disability was related to a post service injury and active labor following service.  

The Veteran contends service connection is warranted for his current back disability.  The Board finds that the evidence establishes a current back disability and in-service back trauma as a combat Veteran.  38 U.S.C.A. § 1154(b).  The issue in dispute is a nexus for the current lumbar spine disability to in-service back trauma.

The Board has carefully considered the Veteran's contentions, but finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed back disabilities and in-service back trauma outweighs any evidence of record suggestive of a nexus.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (Board may properly prefer medical evidence over lay statements).  The January 2017 VA medical opinion is based upon an objective, clinical review of the Veteran's medical history, clinical interview and physical examination of the Veteran, and contains a detailed explanation of the reasons for the opinion based on an accurate characterization of the evidence of record.  The examiner's rationale is plausible and consistent with the record.  For these reasons, the Board places significant weight on this nexus report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The evidence in support of a nexus consists of the Veteran's reports.  The Veteran has not been shown to have any medical training or education and is considered a lay witness.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of etiology for which lay evidence is competent.  See Davidson, 581 F.3d at 1316.  In this case, the Veteran's reports as to the etiology of his current back disability concerns an internal medical process, degenerative changes, manifesting many years after service.  For these reasons, the Board does not find the lay evidence to be competent and consequently, it is not probative evidence of a nexus in this particular case.  Id.; Jandreau v. Nicholson, 492 F.3d 1372, 1377, n4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also King, 700 F.3d at 1345. 

The Board has also considered the chronic disease and continuity of symptomatology provisions.  Here, a chronic disease was not noted in service or within the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  The Board notes the Veteran's reports of medical treatment shortly after service; however, his reports are vague and are not probative to establish the presence of arthritis or similar chronic back disability.  Caluza, 7 Vet. App. at 506.  To the extent the Veteran has asserted a continuity of symptomatology, the Board finds the specific, reasoned medical opinion above of greater probative weight than the Veteran's more general lay assertions.  Id.  The Veteran's statements regarding back injury and pain, which are competent and credible, were considered in the above noted VA medical opinion.  The Board also points out that a continuity of symptomatology is undermined by the Veteran's reports that his chronic back pain began in the late 1970s or 1980, rather than in service.  The above evidence tends to reflect that the Veteran did not have symptoms of arthritis during service or within the one year presumptive period that were early manifestations of the subsequently diagnosed arthritis due to the above reports regarding post service symptom onset.

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for a back disability on a direct and presumptive basis.  The benefit-of-the-doubt doctrine is therefore not for application and the service connection claim for a lumbar spine disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

(B) Right knee disability

STRs include the May 1970 physical examination and medical history report.  The physical examination did not reveal any clinical abnormality.  In his medical history, the Veteran reported having shrapnel in his knee.  

In December 2008, the Veteran stated that he wounded his left knee during a rocket attack. 

The December 2008 VA right knee examination report reflects that the Veteran identified a left knee shrapnel injury and a separate twisting injury to his right knee.  He reported having right knee surgery in 1991 for what he thought was a torn meniscus.  He denied any additional medical treatment.  He also reported joint and back pain as a teenager and being informed that he had arthritis.  Physical examination showed the Veteran to have a normal gait.  There was no other evidence of abnormal weight bearing.  Bumps consistent with Osgood-Schlatter's disease and a surgically absent meniscus were listed as observed clinical abnormalities for the right knee.  The examiner also noted a flesh colored linear scar that was reported as from childhood baseball injury.  The Veteran exhibited good movement for the right knee.  X-rays showed degenerative joint disease and were negative for any metal fragment.  The examiner diagnosed mild varus deformity with no evidence of retained shrapnel.  He noted a faint right anterior patellar scar reported as residual of shrapnel injury and a left knee residual scar from a baseball injury.  He provided a negative medical opinion for a right knee shrapnel injury.  He stated the Veteran's denial of such injury, report attributing the right knee scar to a childhood baseball injury, and report of joint pain as a teenager.  

In March 2010, the Veteran reported that he had right knee arthroscopic surgery to remove a torn meniscus.  He stated that he wounded his left knee in combat service with significant blood loss and laceration.  

At the August 2011 hearing, the Veteran detailed how he injured his left knee in service.  He then started overcompensating with his right knee.  He self-managed his knee pain and had not yet sought medical attention.  

In January 2017, a VA right knee medical opinion was obtained.  The examiner conducted a complete review of the record and expressed a negative medical opinion.  She cited the medical history suggestive of post service onset and absence of retained left knee shrapnel from X-rays.  She also cited the Veteran's post service occupational history in active labor.  

The Veteran contends service connection is warranted for his current right knee disability.  The Board finds that the evidence establishes a current right knee disability and in-service trauma to both knees as a combat Veteran.  38 U.S.C.A. § 1154(b).  The issue in dispute is a nexus for the current right knee disability to in-service trauma.

The Board has carefully considered the Veteran's contentions, but finds that the competent medical evidence demonstrating the absence of nexus between the currently diagnosed right knee disability and in-service knee trauma or service-connected left knee shrapnel scar outweighs any evidence of record suggestive of a nexus.  King, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  The January 2017 VA medical opinion is based upon an objective, clinical review of the Veteran's medical history, clinical interview and physical examination of the Veteran.  It contains a detailed explanation of the reasons for the opinion based on an accurate characterization of the evidence of record.  The conclusion is plausible and consistent with the record.  For these reasons, the Board places significant weight on this nexus report.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The evidence in support of a nexus consists of the Veteran's reports.  The Veteran has not been shown to have any medical training or education and is considered a lay witness.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a Veteran's particular disability is the type of etiology for which lay evidence is competent.  See Davidson, 581 F.3d at 1316.  In this case, the Veteran's reports as to the etiology of his current knee disability concerns an internal medical process, degenerative changes, manifesting many years after service and an anatomically separate left knee scar.  For these reasons, the Board does not find the lay evidence to be competent and consequently, it is not probative evidence of a nexus in this particular case.  Id.; Jandreau, 492 F.3d at 1377, n4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); see also King, 700 F.3d at 1345. 

The Board has also considered the chronic disease and continuity of symptomatology provisions.  Here, a chronic disease was not noted in service or within the first post-service year.  38 C.F.R. §§ 3.307, 3.309.  To the extent the Veteran has asserted a continuity of symptomatology, the Board finds the specific, reasoned medical opinion above is of greater probative weight than the Veteran's more general lay assertions.  Caluza, 7 Vet. App. at 506.  The Veteran's statements regarding knee injury and pain, which are competent and credible, were considered in the above noted VA medical opinion.  

For the foregoing reasons, the preponderance of the evidence is against the Veteran's claim for service connection for a right knee disability on a direct, presumptive and secondary basis.  The benefit-of-the-doubt doctrine is therefore not for application and the service connection claim for a right knee disability must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Higher initial ratings 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran is challenging the initial disability ratings assigned.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Id.  The analysis in this decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the claims.  

(A) PTSD

The Veteran's PTSD is currently evaluated as 50 percent disabling prior to January 31, 2017, and 70 percent thereafter under 38 C.F.R. § 4.130, DC 9411.  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will also consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

In this case, the schedular criteria for rating psychiatric disabilities incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-IV).  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 149, 45094 (August 4, 2014).  All acquired psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DC 9414.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the veteran's symptoms, but it must also make findings as to how those symptoms impact the veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

As relevant, a GAF score between 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.  A score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

August 2008 VA mental health (MH) records showed that the Veteran had a significant alcohol abuse history and 7/10 depression with a 1978 suicide ideation.  He denied acting on any suicide ideation.  He was fully oriented and denied any current suicide or homicide ideations.  His speech was clear. The examiner observed the Veteran to have tangential thinking, but was easily redirected.  The Veteran reported being anxious over alcohol cessation during the past 24 hours.  The examiner reported that the quantitative test revealed clinically significant psychiatric symptoms.  The Veteran requested medication for depression, anger and nightmares.  He reported that he would try to stop abusing alcohol.  

October 2008 MH records reflected that the Veteran reported having longstanding PTSD symptoms that he found overwhelming and was pessimistic that these symptoms would improve.  Mental status examination (MSE) showed the Veteran to be fully oriented and well groomed.  The examiner commented that the Veteran's mood and effect was less anxious.  No thought disturbances were observed or endorsed by the Veteran.  Suicidal and homicidal ideations were denied.  The examiner assessed impulse control and rapport as positive.  He diagnosed PTSD and listed a GAF of 60.   

November 2008 MH records document a PTSD intake consultation.  The Veteran identified his top PTSD symptoms as panic or anxiety attacks, intrusive thoughts, and anhedonia.  He reported these symptoms increased when he stopped working.  He was currently married, but was concerned about the effect of his emotional detachment on his marriage.  He had a close relationship with his children and step-children.  He reported that he wanted to continue working, but was physically unable to do so.  He endorsed current thoughts of suicide, but denied an intent or plan.  He currently took medication that improved his mood and sleep.  He recently stopped using alcohol due to medication use.  MSE showed that the Veteran had a good appearance and rapport.  An anxious mood was noted.  The clinician described the Veteran as relating appropriately and calmly with a restricted affect. The Veteran denied any current suicide or homicide ideation.  No psychosis symptoms were observed or endorsed.  The clinician diagnosed PTSD and substance abuse in remission.  A GAF of 50 was listed.  The clinician noted the Veteran was highly motivated for treatment and recommended a treatment plan.  

December 2008 VA MH records showed that the Veteran believed his mood had improved.  

January 2009 MH records indicated that the Veteran was satisfied with his medication.  He endorsed "so so" energy, poor concentration, flashbacks, improved nightmares, isolation, intrusive thoughts, hypervigilance, exaggerated startle response, occasional auditory hallucination in the form of mumbling sounds, and panic attacks improved with medication.  He denied suicide ideation and reported enjoying his dogs, fishing and painting.  MSE showed the Veteran to be fully oriented with an appropriate appearance.  The clinician reported a 6/10 mood with appropriate affect.  Memory was intact and no thought disorder was observed.  The Veteran denied suicidal or homicidal ideation, but reported auditory hallucination.  He denied visual hallucination.  The clinician assessed PTSD.

In March 2009, the Veteran was afforded a VA PTSD examination.  He currently took medication for anxiety and depression with success.  He described daily mild symptoms of depressed mood.  Currently, he reported having good relationships with his adult children, step-children and grandchildren.  He wanted to visit family more often, but did not do so because of his wife's health problems.  He described his wife as supportive and criticized himself for not being a better husband.  He reported having a few close friends, but avoided crowds.  He had leisure activities.  He denied any history of suicide attempt and violent behavior.  He currently resided in a rural area with limited contact, except for his nearest neighbors and a few close friends.  MSE showed the Veteran to have an appropriate appearance and good speech.  The examiner noted a depressed mood.  Attention was intact and the Veteran was fully oriented.  No thought disturbance or psychosis was observed.  The examiner detailed improved sleep with medications, but continuing hypervigilance at night and fatigue.  He noted the Veteran had a ritual behavior for securing his property.  Panic attacks, homicidal and suicidal ideations were denied.  The examiner assessed impulse control as good and memory as normal.  He diagnosed PTSD and listed a GAF of 55.  He noted that the Veteran's symptoms were much more severe prior to medication.  He described the occupational and social impairment due to PTSD as most closely akin to reduced reliability and productivity, especially in the domain of interpersonal relationships.  

June 2009 VA MH records reflected that the Veteran's mood was stable; however, he believed he was doing better overall.  He recently had a good visit with his family.  He continued to report low energy, reduced concentration, intermittent flashbacks, intrusive thoughts, hypervigilance, and exaggerated startle response.  He denied suicide ideation and hallucinations.  He enjoyed fishing and gardening.  MSE showed the Veteran to be fully oriented with a good appearance.  The clinician described the Veteran as pleasant, calm and cooperative.  Mood was assessed as 6/10, but slightly dysphoric.  Memory was intact and thoughts were goal directed.  Speech was good.  The Veteran denied suicidal or homicidal ideations and psychosis.  The clinician diagnosed PTSD.

August 2009 VA MH records included complaints of increased lethargy or motivation.  He noted his brother's recent death.  Zoloft was not helpful.  He had poor sleep, but noted Remeron helped and the clinician encouraged him to resume it.  Concentration was poor.  The Veteran denied suicide ideation, but described unspecified movements in his peripheral vision as a hallucination.  He avoided going into town to manage his panic attacks.  He enjoyed taking care of his chickens and ducks.  MSE showed the Veteran to be fully oriented with a good appearance.  The clinician described the Veteran as pleasant, calm and cooperative.  Mood was rated 4-5/10.   Memory was intact and thoughts were goal directed.  Speech was good.  The Veteran denied suicidal or homicidal ideations and auditory hallucinations.  The clinician diagnosed PTSD and discontinued Zoloft.  

In March 2010, the Veteran reported that he was isolative and avoided people.  He had panic attacks when he visited town.  He was on a medication regimen, but continued to have difficulty sleeping and nightmares.  He had difficulty attending outpatient treatment due to his isolative preferences.  He described severe hypervigilance at night.  He was recently denied insurance due to PTSD.  

April 2010 VA MH records reflected that Prozac was partially helpful in improving his mood.  However, he described his mood as still lackluster.  He continued to complain about poor energy and concentration.  He denied suicide ideations, but endorsed unspecified visual and auditory hallucinations.  MSE showed the Veteran to be fully oriented with a good appearance.  The clinician described the Veteran as pleasant, calm and cooperative.  The Veteran denied suicidal or homicidal ideations, but endorsed audio/ visual hallucinations.  The clinician diagnosed PTSD and continued the medication regimen.  

June 2010 VA MH records were similar to April 2010 MH findings.  However, the Veteran reported an improved mood with increased Prozac.  He also denied auditory or visual hallucinations.  

June 2011 VA MH records reflect that the Veteran had fair sleep and continued depressed mood.  He was easily agitated.  He avoided being out in public due to panic symptoms.  He denied any current suicide or homicidal ideations and audio/ visual hallucinations.  The clinician diagnosed PTSD and continued the medication regimen.  

In August 2011, the Veteran stated he had a poor quality of life due to PTSD symptoms.  He lived in an isolative manner.  He had severe depressive episodes despite medication and hypervigilance.  

December 2011 VA MH records were substantially similar to June 2011 MH records, except that the Veteran described having slightly more depression.  

May 2012 VA MH records showed that the Veteran had an improved mood and energy.  Notably, the Veteran reported occasionally seeing unspecified peripheral movements and continued panic feeling in public. 

September 2012 VA MH records reflected that the Veteran complained about marital problems and poor concentration.  He rated his mood as 3/10.  He complained about his appeal.  MSE was notable for a down mood with congruent affect.  The clinician diagnosed anxiety disorder, depressive disorder, and PTSD with a GAF of 65.  

October 2012 VA MH records were substantially similar to the September 2012 reports.  

January 2015 VA MH records showed that the Veteran returned to the clinic following a referral request from his primary care clinician.  He complained about anxiety and paranoia, in addition to general PTSD symptoms.  He wanted to better manage his symptoms.  Currently, he was separated from his spouse.  He reported a history of medication management with slight benefit.  For suicide history, he reported an attempt 30 years ago.  He adamantly denied any current suicide ideation, citing his children as safety factors.  MSE showed the Veteran to be fully oriented with a good appearance.  The clinician described the Veteran as polite and cooperative without any unusual behavior.  Memory was intact and thoughts were normal.  He endorsed auditory hallucinations, but denied any other psychosis symptom.  Speech was good.  Mood was described as a bit less than euthymic with congruent affect.  The Veteran denied suicidal or homicidal ideations.  The examiner described the Veteran as having apparently intense PTDS symptoms along with interference of paranoid thoughts and anxiety.  The Veteran had good insight that sustained his ability to highly function for many years; however, his symptoms appeared to have negatively affected his marriage.  The clinician diagnosed PTSD with possible additional disorders.  

February 2015 VA MH records reflected that the Veteran complained about marital problems.  His symptoms were substantially similar to prior reports with a current 4/10 mood.  He fully denied hallucinations.  Similar reports were given in June 2015, August 2015 and February 2016.  

June 2016 VA MH records showed that the Veteran was in the process of divorce.  He expressed interest in being involved in Veterans' groups after his divorce.  He described his mood as 7/10.  MSE was notable for an improved mood.  The Veteran fully denied psychosis type symptoms and suicidal or homicidal ideations.  The Veteran's reports and MSEs in August 2016, September 2016, and December 2016 VA MH records were substantially similar to the June 2016 VA MH records.  

In January 2017, the Veteran was afforded a VA PTSD examination.  The examiner listed a PTSD diagnosis and characterized it as productive of occupational and social impairment most closely akin to reduced reliability and productivity.  The Veteran reported being recently divorced and having a troubled marriage for many years prior.  He limited his socialization to his close neighbor and avoided crowds.  He had not worked since 2007 and cited problems interacting with others.  He also believed his sleep problems would significantly affect the required concentration for work tasks and that his irritability would interfere as well.  He denied any legal problems and physical expression of anger.  The examiner listed the following active symptoms: short and long term memory impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty adapting to stressful circumstances and suicidal ideation.  MSE showed the Veteran to present with good appearance.  He had normal speech and mood with full range of affect. The examiner deemed the Veteran's thought processes to be logical, goal-directed, and relevant.  Insight and judgment were good.  The Veteran denied psychosis type symptoms, but endorsed daily passive suicide ideation.  
	
The Veteran contends higher initial ratings are warranted.  His service-connected PTSD is rated as 50 percent disabling prior to January 31, 2017 and 70 percent disabling thereafter.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  

In this case, the Board resolves any reasonable doubt to find that an initial rating of 70 percent, but no higher, is warranted prior to January 31, 2017.  Id.; 38 C.F.R. §§ 4.3, 4.7, 4.130, DC 9411.  The January 2017 VA examination report tends to indicate that the Veteran's baseline PTSD symptoms include memory impairment, difficulty adapting to stressful circumstances and passive suicide ideation.  Several VA MH records include endorsements of audio and visual hallucinations, in addition to passive suicide ideations.  These accounts of PTSD symptoms are facially suggestive of deficiencies in occupational and social function.  Id.; Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (noting suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment with deficiencies in most areas).  It appears the hallucinations occur in the context of severe hypervigilance and are consistent with the Veteran's reports that he has difficulty tolerating groups of people due to PTSD type symptoms.  

The Board notes that VA treatment records indicate periods of improvement in mood and GAF scores suggestive symptoms more akin to occupational and social function with reduced reliability.  See VA MH records from June 2009, June 2011, May and June 2012, and June 2016 to December 2016.  Notably, the January 2017 VA examiner report does not otherwise indicate that the more severe PTSD symptoms were of a new onset, rather than the Veteran's baseline functioning.  After considering these reports indicating less severe symptoms in light of the facially severe PTSD symptoms above and the January 2017 VA examination report, the Board does not find them persuasive to show PTSD symptoms more akin to occupation and social function with reduced reliability.  38 C.F.R. § 4.130, DC 9411; Bankhead, supra.  

The Board finds that a total rating is not warranted at any time.  A longitudinal review of the record does not show that the Veteran has ever had any period of total social impairment due to PTSD symptoms.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.  The Veteran has been sufficiently stable for outpatient treatment.  He was able to effectively communicate with treating clinicians.  He has not experienced gross speech or communication deficit, gross memory deficit, suicidal attempts, poor hygiene, or uncooperative behavior on such a frequent basis as to wholly preclude social activity.  Thus, the severity, frequency and duration of the Veteran's PTSD symptoms do not more nearly approximate total social impairment at any time during the pendency of the appeal.  Vazquez-Claudio, 713 F.3d at 116-17; 38 C.F.R. § 4.130, DC 9411.

For these reasons, a 70 percent rating for service-connected PTSD prior to January 31, 2017 is granted.  Id.; 38 C.F.R. § 4.3, 4.7.  The Board has decided entitlement to higher PTSD ratings based on the evidence.  Neither the Veteran, nor his representative has raised any other issues.  The record does not reasonably raise any other issues with respect to his PTSD claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 


(B) Diabetes mellitus, Type II

Diabetes mellitus is evaluated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is assigned when there is evidence that the Veteran's diabetes requires the use of insulin or oral hypoglycemic agent, and a restricted diet.  A 40 percent evaluation is assigned for diabetes that requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned when there is also evidence of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider plus complications that would not be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where the Veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,446 (May 7, 1996) (defining "regulation of activities," as used by VA in Diagnostic Code 7913).  In order to show "regulation of activities" there must be medical evidence that it is necessary for a claimant to avoid strenuous occupational and recreational activities.  Camacho v. Nicholson, 21 Vet. App. 360, 365 (2007).  The United States Court of Appeals for the Federal Circuit has specifically affirmed that for disability rating criteria, such as DC 7913, written in the conjunctive, a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  

In addition, a note following the rating criteria indicates that compensable complications from diabetes mellitus are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Briefly, the Veteran is in receipt of VA disability compensation for diabetic peripheral neuropathy, and the record does not suggest the presence of any additional complication to warrant a separate rating.  38 C.F.R. § 4.124a, DC 8520.  Noncompensable complications are considered part of the diabetic process under DC 7913. 
 
The Veteran contends a rating in excess of 20 percent is warranted for service-connected diabetes.  As noted above, each separate element of insulin, restricted diet, and regulation of activities must be met for a 40 percent rating.  Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  

April 2009 VA primary care records reflect that the Veteran had elevated blood sugars.  The clinician assessed diabetes mellitus, Type II, uncontrolled and possible new onset.  He prescribed metformin.  

VA primary care records from 2009 through 2017 show that the Veteran was regularly monitored for diabetes and received medication to control his blood sugars.  

In April 2017, the Veteran was afforded a VA diabetes examination.  The examiner listed a diabetes diagnosis with a 2009 onset.  She reported that it was managed by restricted diet and oral hypoglycemic agent.  It did not require regulation of activities for medical management.  There was no history for ketoacidosis episodes, loss of strength or unintended weight loss.  The only diabetic complication was peripheral neuropathy.  

Upon review, the evidence does not show that the Veteran met the regulation of activities element.  This element must be demonstrated through medical evidence.  Camacho, 21 Vet. App. 365; 61 Fed. Reg. 20,440, 20, 446 (May 7, 1996).  Although the Veteran's reports about his activities are considered, they must be corroborated by medical evidence to satisfy the requirements of the applicable rating criteria.  Id.; Layno v. Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 4.119 DC 7913.  The medical records and 2017 VA examination report do not show that the Veteran had any restriction on activities due to diabetes.  The medical treatment records do not otherwise suggest that the Veteran had acute episodes of poor blood sugar control.  He has never been instructed by a clinician not to drive or specifically not to participate in any activity.  Given the evidence above, medically indicated regulation of activities has not been shown to meet a necessary element for a 40 percent rating under DC 7913.  Camacho, 21 Vet. App. 365; Middleton, 727 F.3d 1172; 38 C.F.R. § 4.119 DC 7913.  An initial rating in excess of 20 percent for service connected diabetes is denied.  Id.

The Board has decided entitlement to a higher rating for service-connected diabetes based on the evidence.  Neither the Veteran, nor his prior representative has raised any other issues.  The record does not suggest any other issues have been reasonably raised by the record with respect to this claim.  See Doucette, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record). 

IV.  Entitlement to TDIU

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected disability and advancing age, which would justify a TDIU due solely to the service-connected disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities include the following:  PTSD, rated as 70 percent; diabetes, 20 percent; peripheral neuropathy, rated 20 percent for each lower extremity; tinnitus, 10 percent; left knee scar, 10 percent; and bilateral hearing loss, noncompensable.  His combined disability rating is now 90 percent.  He meets the percentage criteria for a schedular TDIU.  38 C.F.R. § 4.16(a).  Even so, to grant TDIU it must be found that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  

Consequently, the Board must determine whether the Veteran's service-connected disabilities combine to preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  Inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2016).  In making its determination, VA considers such factors as the extent of the service-connected disabilities, and employment and educational background.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(b), 4.19.  Ultimately, it is the responsibility of adjudicator to make the final determination regarding employability.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

The Veteran has a high school education and last worked in October 2006 as a plant manager.  He stated that he could not work due to diabetic neuropathy, PTSD and spinal damage.  See June 2017 VA Form 21-8940, Veteran's Application for Increased Compensation Based On Unemployability.  

SSA records reflect that the Veteran was deemed disabled due to a back disability and secondary vertigo, effective February 2007.  

VA MH records include repeated reports that the Veteran's PTSD symptoms increased once he left work.  See generally VA MH records from 2008 to 2012.  As noted above, the evidence is at least evenly balanced as to whether the Veteran's PTSD symptoms are productive of occupational and social impairment resembling deficiencies in most areas of function.  The January 2017 VA PTSD examiner's comments regarding employability at the end of the report indicate that the Veteran would need significant disability accommodations for his PTSD symptoms alone.  Then, the April 2017 VA diabetic examiner reported that service-connected diabetic neuropathy of the lower extremities, alone, would restricted sedentary employment due to extreme pain.  The additional medical evidence or lay reports do not otherwise rebut or contradict these reports.  

The Board resolves reasonable doubt to find that the service-connected disabilities, in particular PTSD and lower extremity peripheral neuropathy, would also preclude gainful employment independent of the back disability that caused him to initially leave employment.  38 C.F.R. §§ 4.3, 4.7, 4.16(a).  A TDIU is granted.  



ORDER

Service connection for a lumbar spine disability is denied.

Service connection for a right knee disability is denied.

An initial rating of 70 percent, but no higher, for PTSD is granted prior to January 31, 2017, subject to controlling regulations governing the payment of monetary awards.

An initial rating in excess of 20 percent for diabetes mellitus, Type II is denied.  

A TDIU is granted, subject to the regulations governing the award of monetary benefits.




REMAND

The Veteran has not been afforded a VA examination for multiple fibrolipomata.  Unfortunately, the Livermore, California VA Medical Center (VAMC) records concerning fibrolipomata treatment from 1970, 1971 and 1979 are not available.  See October 2016 VA Palo Alto Health Care System response.  The Veteran has provided competent and credible reports that he developed lipomas shortly after service and that they have persisted since then.  (See Veteran's reports from April 2008, December 2008, and March 2010; August 2011 hearing transcript).  He provided November 1999 medical records documenting lipoma removals.  Given the low nexus standards for triggering VA's duty to furnish an examination and the readily observable nature of the disability, a VA dermatology examination and medical opinion is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); Jandreau, 492 F.3d at 1377, n4.

Accordingly, the issue is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his fibrolipomata that has not been previously identified.  Take appropriate action based upon his response.

2.  Schedule the Veteran for a VA dermatology examination to evaluate the nature and etiology of his claimed fibrolipomata.  The electronic claims folder must be reviewed.  The examiner must interview the Veteran about his symptoms and medical history and conduct a complete clinical examination.  Any indicated clinical testing must be completed.  All findings must be detailed in the examination report.

Then, the examiner must list all relevant dermatological diagnosis(ies), to include any disorder manifesting since April 2008.  The examiner is advised that a disability for VA compensation purposes includes any disorder present since April 2008 (i.e. the date the claim was filed), even if it clinically resolves.  

For each dermatological disorder present at any time since April 2008, is it at least as likely as not (50 percent or greater probability) that it is related to the Veteran's active military service?  

The examiner must provide a detailed rationale for all opinions with specific consideration to the Veteran's reports and circumstances of verified combat service.  The Veteran's recollections of service history, medical history and observable symptoms must be considered.  If the examiner rejects his lay reports, he or she must so state and explain why.  An absence of contemporaneous medical treatment, standing alone, cannot be the basis for rejecting the lay reports.

3.  Then, readjudicate the remaining claim on appeal based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


